                                                              United States Bankruptcy Court
                                                              Northern District of California
In re:                                                                                                                 Case No. 21-30299-DM
ACEH Capital, LLC                                                                                                      Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0971-3                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: May 28, 2021                                               Form ID: pdfeoc                                                            Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 30, 2021:
Recip ID                 Recipient Name and Address
intp                   + Borel Place Associates, 1611 Borel Place, San Mateo, CA 94402-3537
                       + Borel Place Associates, Attn: Robert L. Spence, Partner, 1611 Borel Place, San Mateo, CA 94402-3537

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 30, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 28, 2021 at the address(es) listed below:
Name                               Email Address
Aron M. Oliner
                                   on behalf of Trustee E. Lynn Schoenmann roliner@duanemorris.com dmicros@duanemorris.com

Bachecki, Crom & Co., LLP
                                   JCrom@bachcrom.com

E. Lynn Schoenmann
                                   tteeschoenmann@earthlink.net lschoenmann@ecf.axosfs.com

Eric A. Nyberg
                                   on behalf of Debtor ACEH Capital LLC e.nyberg@kornfieldlaw.com, g.michael@kornfieldlaw.com

Geoffrey A. Heaton
                                   on behalf of Trustee E. Lynn Schoenmann gheaton@duanemorris.com dmicros@duanemorris.com

Office of the U.S. Trustee / SF
                                   USTPRegion17.SF.ECF@usdoj.gov



           Case: 21-30299               Doc# 16           Filed: 05/30/21              Entered: 05/30/21 21:17:48                        Page 1 of 4
District/off: 0971-3                       User: admin                                   Page 2 of 2
Date Rcvd: May 28, 2021                    Form ID: pdfeoc                              Total Noticed: 2
TOTAL: 6




       Case: 21-30299     Doc# 16   Filed: 05/30/21    Entered: 05/30/21 21:17:48   Page 2 of 4
                                                                                    Entered on Docket
                                                                                    May 28, 2021
                                                                                    EDWARD J. EMMONS, CLERK
                                                                                    U.S. BANKRUPTCY COURT
                                                                                    NORTHERN DISTRICT OF CALIFORNIA

                             1    Aron M. Oliner (SBN: 152373)
                                  Geoffrey A. Heaton (SBN: 206990)                    Signed and Filed: May 28, 2021
                             2    DUANE MORRIS LLP
                                  One Market Plaza
                             3    Spear Street Tower, Suite 2200
                                  San Francisco, California 94105-1127
                             4    Telephone: (415) 957-3000
                                  Facsimile: (415) 957-3001                           ________________________________________
                             5    Email: gheaton@duanemorris.com                      DENNIS MONTALI
                                                                                      U.S. Bankruptcy Judge
                             6    Counsel for Chapter 7 Trustee
                                  E. LYNN SCHOENMANN
                             7

                             8                                     UNITED STATES BANKRUPTCY COURT

                             9                                     NORTHERN DISTRICT OF CALIFORNIA

                            10                                            SAN FRANCISCO DIVISION

                            11    In re                                                        Case No. 21-30299 DM
                            12    ACEH CAPITAL, LLC,                                           Chapter 7
                            13                                Debtor.                          ORDER AUTHORIZING TRUSTEE TO
                                                                                               REJECT LEASE OF
                            14                                                                 NON-RESIDENTIAL REAL PROPERTY
                                                                                               LOCATED AT 1650 BOREL PLACE,
                            15                                                                 STE. 105, SAN MATEO, CALIFORNIA,
                                                                                               CALIFORNIA ON 24 HOURS’ NOTICE
                            16                                                                 PURSUANT TO B.L.R. 6006-1(b)
                            17                                                                 [No Hearing Set]
                            18

                            19              Upon review of the Chapter 7 Trustee’s Notice of Motion and Motion of Trustee to

                            20    Reject Lease of Non-Residential Real Property located at 1650 Borel Place, Ste. 105, San Mateo,

                            21    California on 24 Hours’ Notice Pursuant to B.L.R. 6006-1(b) (“Motion”), and good cause

                            22    appearing, it is hereby

                            23              ORDERED that pursuant to 11 U.S.C. § 365 and B.L.R. 6006-1(b), the Lease entered

                            24    into between Debtor ACEH Capital, LLC, as Lessee, and Borel Place Associates, as Lessor,

                            25    pertaining to the non-residential real property located at 1650 Borel Place, Ste. 105, San Mateo,

                            26    California, as described in the Motion, is hereby rejected as of the date of this Order.

                            27                                              ***END OF ORDER***

                            28
D UANE M O RRIS             LLP
                                  DM3\7703525.1 R1014/00028                                1
   S A N F RA N C I S C O
                                   ORDER AUTHORIZING TRUSTEE TO REJECT LEASE OF NON-RESIDENTIAL REAL PROPERTY
                                          (1650 BOREL PLACE, STE. 105, SAN MATEO, CALIFORNIA) - CASE NO. 21-30299 DM


              Case: 21-30299                     Doc# 16          Filed: 05/30/21    Entered: 05/30/21 21:17:48        Page 3 of 4
                             1                                          COURT SERVICE LIST
                             2    Borel Place Associates
                                  1611 Borel Place
                             3    San Mateo, CA 94402
                             4
                                  Borel Place Associates
                             5    Attn: Robert L. Spence, Partner
                                  1611 Borel Place
                             6    San Mateo, CA 94402

                             7    [All other parties entitled to notice are ECF registered in this case.]
                             8

                             9

                            10

                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
D UANE M O RRIS             LLP
                                  DM3\7703525.1 R1014/00028                          2
   S A N F RA N C I S C O
                                   ORDER AUTHORIZING TRUSTEE TO REJECT LEASE OF NON-RESIDENTIAL REAL PROPERTY
                                          (1650 BOREL PLACE, STE. 105, SAN MATEO, CALIFORNIA) - CASE NO. 21-30299 DM


              Case: 21-30299                     Doc# 16      Filed: 05/30/21   Entered: 05/30/21 21:17:48   Page 4 of 4
